Citation Nr: 1627000	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential tremors.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for a sleep impairment.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

10.  Entitlement to an increased rating for status post left knee reconstruction rated as 20 percent disabling prior to October 18, 2011, then as 30 percent disabling until December 26, 2012, from February 1, 2014, to February 20, 2015, from April 1, 2015, to April 20, 2015, and since June 1, 2015.

11.  Entitlement to an increased rating for left knee arthritis, rated as 10 percent disabling prior to December 26, 2012.

12.  Entitlement to an increased compensable rating for a scar of the left knee.

13.  Entitlement to an increased rating for right knee instability, rated as 20 percent disabling.

14.  Entitlement to an increased rating for right knee arthritis, rated as 20 percent disabling.

15.  Entitlement to an increased compensable rating for residuals of a fracture of the right ring finger.

16.  Entitlement to a temporary total rating based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability.

17.  Entitlement to an increased compensable rating for bruxism.

18.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

19.  Entitlement to special monthly compensation (SMC) based upon housebound status other than for the period from December 26, 2012, to February 1, 2014.

20.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  The Veteran testified before the Board during this hearing in January 2016.  

The issues of entitlement to an increased rating for left and right knee disabilities, a left knee scar, and a right ring finger disability, entitlement to service connection for obstructive sleep apnea and GERD with hiatal hernia, and entitlement to SMC and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his January 2016 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to a temporary total rating based upon convalescence, entitlement to increased ratings for tinnitus and bruxism, and entitlement to service connection for bilateral hearing loss, memory loss, and a sleep impairment, be withdrawn.

2.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from essential tremors caused or aggravated by his service.

3.  The Veteran's lumbar spine disability (lumbar strain) has been permanently aggravated by his service-connected right and left knee disabilities.

4.  The Veteran's erectile dysfunction has been permanently aggravated by his service-connected PTSD.

5.  Throughout the pendency of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to a temporary total rating based upon convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for bruxism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for memory loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for sleep impairment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The requirements for service connection for an essential tremor have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  The requirements for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The requirements for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

10.  The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

At his January 2016 hearing, the Veteran stated that he no longer wished to pursue his perfected claims of entitlement to a temporary total rating based upon convalescence, entitlement to increased ratings for tinnitus and bruxism, and entitlement to service connection for bilateral hearing loss, memory loss, and a sleep impairment.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to a temporary total rating based upon convalescence, entitlement to increased ratings for tinnitus and bruxism, and entitlement to service connection for bilateral hearing loss, memory loss, and a sleep impairment, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to a temporary total rating based upon convalescence, entitlement to increased ratings for tinnitus and bruxism, and entitlement to service connection for bilateral hearing loss, memory loss, and a sleep impairment are dismissed.





Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the Veteran's claim for service connection for essential tremors, the Board finds that the preponderance of the evidence is against the Veteran's claim, and it must be denied.

The Veteran contends that his tremors began while he was in service.  In support of his claim, he points to a July 1993 psychological consultation.  It was noted on that examination that as he described his service stressor, he would visibly "tremble, hands would shake and appeared shaken and agitated."  However, while the Veteran was noted to tremble at that time, the competent medical evidence is against a finding that such was a symptom of an essential tremor.  That notation was reviewed by the June 2015 VA examiner who concluded that the Veteran's tremble noted on 1993 psychological examination was rather a transient symptom that was associated with an emotional issue, not an essential tremor.  That conclusion was supported by the record.  The record demonstrates that the Veteran did not experience symptoms of an essential tremor until the early 2000s, over 8 years following service separation.  For instance, a December 1993 general VA examination was negative for reports of or a finding of a tremor.  The VA records further demonstrate that he was first seen in 2004 for a neurology consultation related to his tremor.  In 2006, the Veteran reported that he had first noted this problem four years earlier.  Then, in February 2010, the Veteran reported on neurology consultation that his tremor had begun 10 years earlier.  This evidence weighs heavily against the Veteran's claim, as it is apparent that from 2004 to 2010, he was obtaining treatment from the VA to treat symptoms of a tremor and not prior to that time.  Such is entirely inconsistent with his later claim for VA benefits, at which time he stated that his symptoms began in service.  Finally, in January 2011, a VA examiner concluded that there was no documented findings of tremors in service or for many years following service.  The examiner found it less likely than not that the Veteran's tremors were caused or aggravated by his service.

The Veteran has also contended that his tremors are due to an unexplained illness stemming from his service in the Persian Gulf.  However, on May 2012 VA examination, the examiner concluded that the Veteran's essential tremor had a partially explained etiology and was therefore less likely than not related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.  The examiner explained that half of essential tremor cases appeared to occur because of a genetic mutation, and was referred to as a familial tremor.  What causes an essential tremor in people with a known genetic mutations wasn't clear.  The examiner noted findings in the VA treatment records, showing that in 2010, the Veteran reported that his grandmother had Alzheimer's disease with tremors.  In this case, there is affirmative evidence that the Veteran's tremors did not have their onset in service and in fact began many years following service.  In light of the above, service connection pursuant to 38 C.F.R. § 3.317 is also not warranted.

While the Veteran is competent to state that he suffers from essential tremors, he is not competent to provide an opinion on a medical issue that requires medical expertise and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While the Veteran does have a medical education, he is not a medical doctor.  The Board places greater probative weight on the multiple VA examinations in this case, as they are thorough, supported by medical principles, and are consistent with the record.

With regard to the Veteran's claim for service connection for a lumbar spine disability, the Board finds that service connection on a secondary basis is warranted.  The Veteran contends that due to his right and left knee disabilities, he has had to change the way that he walks for many years, and that such change in his walk, posture, and general physique has caused or aggravated his lumbar spine disability.  On June 2015 VA examination, the examiner reviewed the file and physically examined the Veteran, concluding that the Veteran had progressively developed significant left knee dysfunction and a chronic antalgic gait.  That change in gait had shifted the biomechanical forces that deal with his ambulation and other spinal column activities, contributing to the paralumbar spasm that he objectively demonstrated.  When taking into account this positive medical evidence, and absent any competent evidence to the contrary, the Board finds that service connection for a lumbar strain is warranted.

With regard to the Veteran's claim for service connection for erectile dysfunction, on June 2015, a VA examiner reviewed the claims file and physically examined the Veteran, concluding that the Veteran's medication taken for his service-connected PTSD most likely aggravated his erectile dysfunction beyond its natural progression.  That conclusion was supported by the treatment records showing the Veteran's report in 2011 that his erectile dysfunction had worsened after commencing medication for his PTSD and that, in 2014, his Amitriptyline was "discontinued due to inefficacy and ED."  When taking into account this positive medical evidence, and absent any competent evidence to the contrary, the Board finds that service connection for erectile dysfunction is warranted. 

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 70 percent disabling throughout the appeal period.

Under the criteria pertaining to PTSD, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 U.S.C.A. § 4.130 DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the Board finds that a higher 100 percent rating is not warranted for the Veteran's PTSD at any time during the appeal period.  Specifically, VA treatment records and VA examinations do not reflect any symptoms contemplated by the 100 percent rating nor do they indicate that the symptoms the Veteran does experience result in total social and occupational impairment.  On November 2009 and October 2011 VA examinations, gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, was not shown.  While the Veteran was shown on VA examination to suffer from irritability and nightmares, social avoidance, intrusive thoughts, and hypervigilence, those symptoms are contemplated by the current 70 percent rating and do not meet the severity of symptoms contemplated by the 100 percent rating.  Significantly, the Veteran has provided no testimony or statement as to symptoms that he experiences contemplated by the higher rating.  At his 2016 hearing, he provided limited testimony as to the current severity of his PTSD, and did not identify any symptom to suggest that his PTSD resulted in total social or occupational impairment.

From the above evidence, the Board concludes that a 100 percent rating is not warranted and that no further development with regard to this claim need be accomplished.  As the preponderance of the evidence is against the claim, the claim must be denied.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's PTSD has not resulted in total social and occupational impairment.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008)

ORDER

The issue of entitlement to a temporary total rating based upon convalescence is dismissed.

The issue of entitlement to an increased rating for tinnitus is dismissed.

The issue of entitlement to an increased rating for bruxism is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for memory loss is dismissed.

The issue of entitlement to service connection for sleep impairment is dismissed.

Service connection for essential tremors is denied.

Service connection for a lumbar spine disability is granted.

Service connection for erectile dysfunction is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND


Further development is necessary with regard to the issues of entitlement to an increased rating for left and right knee disabilities, a left knee scar, and a right ring finger disability, entitlement to service connection for obstructive sleep apnea and GERD with hiatal hernia, and entitlement to SMC and a TDIU.

At his January 2016 hearing, the Veteran reported that his right ring finger disability had worsened in severity over the previous years.  Because the most recent VA examination with regard to this disability was conducted in 2011, a new VA examination is necessary to decide the claim.

Concurrent with the Board's review of this claim, the RO has been developing a different service connection claim filed by the Veteran and in so doing obtained a VA examination with regard to the Veteran's right and left knee disabilities and their relation to any possible Gulf War illness.  Those examinations obtained sufficient information to readjudicate the Veteran's claims for increased ratings for the left and right knee disabilities and left knee scar, however, prior to further Board review, a supplemental statement of the case and any other pertinent development should be completed by the RO.

With regard to the Veteran's claim for service connection for GERD and for OSA, the Board finds that VA examinations and opinions are necessary.  VA examinations with regard to whether these conditions were as due to an undiagnosed illness have been obtained, however, opinions as to the theory of direct service connection have not yet been obtained.  In light of the Veteran's statements of service incurrence and symptoms since service, such examinations and opinions should be obtained on remand.

Finally, the Veteran's claims for SMC other than from December 26, 2012, to February 1, 2014, and for a TDIU, must be remanded pending adjudication of the above claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's right ring finger disability.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.

2.  Schedule the Veteran for VA examinations to determine the etiology of his a) GERD with hiatal hernia and b) obstructive sleep apnea.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinions:

 a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current GERD with hiatal hernia was caused or aggravated by his service, to include due to the stress that he experienced in service?

b) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current GERD with hiatal hernia was caused or permanently aggravated by his service-connected PTSD?

c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current obstructive sleep apnea was caused or aggravated by his service, to include due to trouble sleeping in service as evidenced in his service treatment records?

3)  Then, readjudicate the claims for increased rating for left and right knee disabilities and a left knee scar to include consideration of the June 2016 VA examinations of the right and left knees, and a right ring finger disability, entitlement to service connection for obstructive sleep apnea and GERD with hiatal hernia, and entitlement to SMC and a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


